DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As Per Claim 1, the claim recites “…a patron heater…”, however, no further indication of what a “patron heater” is given neither in the claims nor in the specification. As with further consideration, a “patron heater” does not seem to be a heat readily known in the art, further clarification is required. For the purposes of examining, a “patron heater” is being interpreted as being a heater capable of performing the function of heating within context of grilling apparatus. 
Moreover, Claim 1 recites the limitation "a control panel equipped with…a time indicator" and subsequently recites “the control panel equipped with two time indicators…”.  There is insufficient antecedent basis for this limitation in the claim. 




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 is rejected under 35 U.S.C. 103 as being unpatentable over Robertson (US 6389959) in view of Steinberg (US 2005/0005777) in further view of Wu (US 6425319) in further view of Vigerstorm (US 3948159)
As Per Claim 1, as best understood by the Examiner, Robertson discloses a double-cover electrical gastronomy grill [abstract] comprising: 
a cuboid main casing [Fig. 2, #10], the main casing [Fig. 2, #10] having a socket [Fig. 2, #30] for connecting electric current [Fig. 5, #38], 
wherein inside the main casing [Fig. 2, #10] of which and to the upper covers [Fig. 1, #40] of which heating plates are mounted [Fig. 1, #43 & #13], the lower and upper [Fig. 1, #40, #12], wherein the top covers [Fig. 1, #40] are equipped with pressure elements [Fig. 1, #55]; 
 wherein in each of the upper heating plates [Fig. 1, #40] a patron heater is fitted [Fig. 7, #48 & #49], and in the bottom heating plate [Fig. 1, #12], in the area of effect of each of the upper heating plates [Fig. 1, #40], patron heaters are fitted [Fig. 7, #15 & #17]; 
a front wall [Fig. 2, #20] of the cuboid main casing [Fig. 2, #10] having a control panel equipped with a temperature controller [Fig. 2, #21], and an operating indicator [Fig. 1, #23]; and 
Robertson does not explicitly disclose to which the rear of two separate top covers are spring mounted side by side; 
wherein the top covers are equipped with heat insulating handles; and 
LEDs attached to the handles mounted to the top covers and connected to the temperature controller, and the control panel equipped with two time indicators, separate for each area of effect of the upper heating plates
Steinberg, much like Robertson, pertains to a grill with a first and second heating plate. [abstract] 
Steinberg discloses the top cover [Fig. 1, #30] are equipped with heat insulating handles [Fig. 1, #75; Par. 30; “…handle 75 for holding and manipulating the securing arm and lifting the upper housing 30 away from lower housing 50. Preferably, handle 75 is made from a material that facilitates gripping and is substantially thermally isolated from securing arm 60….”]; and 
, and the control panel [Fig. 1, #400] equipped with two time indicators [Fig. 1, #405 & #410], separate for each area of effect of the upper heating plates [Fig. 9, #100; Par. 45; “...A first control 405 is a waffle control and can include multiple settings for cooking temperature, time, degree of cooking, or the like settings. A second control 410 is a preferably a grill or griddle control and can include multiple settings also for cooking temperature, time, degree of cooking, or the like settings….”]
Steinberg discloses the benefits of the handle and time indicators in that they provide for further control over a cooking operation [Par. 45] to selectively cook on separate plates as well as handles that would not injury a user.
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the grilling apparatus as taught by Robertson in view of the handle and the time indicators as taught by Steinberg to further include wherein the top covers are equipped with heat insulating handles and the control panel equipped with two time indicators, separate for each area of effect of the upper heating plates to provide for further control over a cooking operation [Par. 45] to selectively cook on separate plates as well as handles that would not injury a user.
Neither Robertson nor Steinberg disclose the rear of two separate top covers are spring mounted side by side; and
 LEDs attached to the handles mounted to the top covers and connected to the temperature controller. 
Wu, much like Robertson and Steinberg, pertains to a griller with presettable cooking temperature. [abstract]
Wu discloses discloses the rear of two separate top covers are spring mounted side by side; and
 LEDs [Fig. 2, #35] attached to the handles [Fig. 1, #A below] mounted to the top covers [Fig. 2, #21] and connected to the temperature controller. [Col. 3, Lines 60-65; “…the display unit 35 includes three seven-segment light emitting diode ( LED) displays that are controlled by the processor unit 34 so as to provide a visual indication of the cooking temperature setting and the cooking time setting….”; the reference clearly states that the LEDS are controlled by the processor to provide an indication of temperature/time settings, and thus must be connected to said controller in order to provide said indication of temperature/time]


    PNG
    media_image1.png
    1508
    1602
    media_image1.png
    Greyscale


Wu discloses the benefits of the LEDs in that they provide a visual indication of the temperature/time of a cooking process [Col. 3, Lines 60-65], which allows a user to have more control over cooking foods.
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the grill as taught by Robertson and Steinberg in view of the LEDs as taught by Wu to further include LEDs attached to the handles mounted to the top covers and connected to the temperature controller to provide a visual indication of the temperature/time of a cooking process [Col. 3, Lines 60-65], which allows a user to have more control over cooking foods.
Neither Robertson, Steinber, nor Wu disclose the rear of two separate top covers are spring mounted side by side.
Vigerstorm, much like Robertson, Steinberg and Wu, pertains to a grilling apparatus. [abstract] 
Vigerstorm discloses the rear of two separate top covers [Fig. 2, #3-4] are spring mounted side by side. [Col. 1, Lines 30-35; “…a turnable cover and electrodes on said base and cover and current supply with an adjustable voltage according to the invention by the fact that as well the base as the cover have preferably several electrode plates, and that the electrode plates in the cover or on the base are individually movably arranged and individually weight or spring loaded for adjustment to and pressing on the food to be grilled with a desired pressure…”] 
Vigerstorm discloses the benefits of the spring mounded top overs in that they allow for the covers to be individually movable [Col. 1, Lines 30-35] that would aid in selective cooking process for different types of foods. 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the grilling apparatus as taught by Robertson, Steinber, and Wu in view of the grilling apparatus as taught by Vigerstorm to further include the rear of two separate top covers are spring mounted side by side to allow for the covers to be individually movable [Col. 1, Lines 30-35] that would aid in selective cooking process for different types of foods.







Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMAD ABDEL-RAHMAN whose telephone number is (571)272-0417. The examiner can normally be reached M-F (7:30AM - 5:30 AM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HELENA KOSANOVIC can be reached on 571-272-9595. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AHMAD ABDEL-RAHMAN/               Examiner, Art Unit 3761                                                                                                                                                                                         
/MICHAEL A LAFLAME JR/               Primary Examiner, Art Unit 3761